El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
Vicente Collazo radicó ante la Corte Municipal de Ponce una querella jurada contra la American Coffee Sliop, Inc. en reclamación de $117.60 por concepto de horas extras de trabajo de acuerdo con la sección primera de la Ley núm. 49 aprobada el 7 de agosto de 1935 (Sesión Especial, pág. 539) acogiéndose a la Ley núm. 10 aprobada el 14 de noviembre de 1917 ((2) pág. 217), según enmendada posteriormente, que determina el procedimiento para estos casos de reclamacio-nes de obreros y empleados contra sus patronos por compen-sación de su trabajo. Celebrada la vista correspondiente dicha corte declaró con lugar la querella y apelado el caso para ante la Corte de Distrito de Ponce al celebrarse la vista de novo la querellada formuló una excepción previa alegando que la querella no aducía hechos suficientes. Oídas las par-tes, la corte inferior a virtud de resolución dictada en corte abierta, declaró con lugar la excepción previa y desestimó la querella. Fundamentó su resolución la corte inferior en el caso de Martínez v. Johnson, resuelto por la Corte Suprema de Nevada en diciembre 9 de 1941 (119 P. (2d) 880), del cual citó m extenso, para llegar a la conclusión siguiente:
*293“La Corte entiende, como bien se dijo en el caso que hemos citado, que un acto verificado, o un contrato llevado a. efecto en desobediencia o contravención de la ley, no crea un derecho o acción, basado en el cual la corte pueda hacer justicia; pues si bien es verdad que las partes no están en ‘pari delicto’, porque solamente se fija una penalidad al patrono, sin embargo, ambas están ‘in delicto’, de tal manera que no se puede-extender el supuesto contrato, a tal extremo que pueda entenderse que una de las partes debe pagarle a la otra por el exceso de tiempo trabajado.”
Para revisar la resolución de la corte inferior, Vicente Collazo radicó una petición de certiorari ante esta Corte ale-' gando como fundamentos para que se expida el auto (A) que la corte inferior cometió grave error al resolver .que la demanda no aducía causa de acción por ser nulo el contrato de arrendamiento de servicios, y (B) porque cometió grave error al aplicar al caso de autos la doctrina enunciada por el Tribunal Supremo de Nevada en el de Martínez v. Johnson, supra.
 Es obvio que los errores alegados en la petición ñi son de procedimiento ni atañen a la jurisdicción de la corte. Repetidamente hemos resuelto que la resolución de excepciones previas en un sentido o .en otro no puede alegarse como error de procedimiento revisable por certiorari. Rodríguez v. Sepúlveda, 19 D.P.R. 1169; Hull v. Corte, 42 D.P.R. 151; Delgado v. Corte, 52 D.P.R. 961; Smallwood v. Corte, 53 D.P.R. 742 y Santana v. Corte, 58 D.P.R. 568. Esto no obstante creemos conveniente hacer algunas observaciones adicionales.
La sección 1 de la Ley núm. 10 de 1917, según enmendada en años posteriores hasta el 1935 que está en vigor, dispone, en lo pertinente, que:
“Sección 1. — -(Según quedó enmendada por la Ley No. 12 de 2 de julio de 1923, la Ley No. 14 de 12 de abril de 1931 y la Ley No. 40 de 17 de abril de 1935.) — Siempre que un obrero o empleado tuviere que reclamar de su patrono cualquier suma por concepto de compensación por trabajo o labor realizados por dicho patrono, o por compensación en caso de que dicho obrero o empleado hubiere *294sido despedido de su empleo sin previo aviso y sin causa justificada, podrá comparecer ante la corte municipal, del distrito judicial en que realizó el trabajo o en que resida el obrero o empleado en la fecha de la reclamación y formular contra el patrono una querella que extenderá o llenará, según fuere el caso, el juez o el secretario de la corte, en la cual se expresarán bajo juramento, por el obrero o empleado, los hechos en que se funda la reclamación.” (Bastardillas nuestras.)
La sección 8 de la misma ley provee que cualquiera de las partes que se creyere perjudicada por la sentencia de la corte municipal podrá apelar para ante la corte de distrito, dis-poniéndose en otras secciones el procedimiento a seguirse ante la misma. La sección 12 dispone que “En ningún caso se dará más de una apelación en los juicios sobre reclama-ción de salarios agrícolas.” (Bastardillas nuestras.)
De manera que, todo caso iniciado en las cortes munici-pales y resuelto en apelación por las cortes de distrito, que no envuelva una reclamación de salarios agrícolas, puede ser apelado para ante esta Corte Suprema bajo el inciso 2 del artículo 295 del Código de Enjuiciamiento Civil “si el valor de la cosa reclamada o cuantía de la sentencia sin compren-der frutos o intereses excediera de trescientos dólares”.
Como la reclamación en el caso de autos es de sólo $117.60 la sentencia dictada por la corte inferior no es apelable para ante esta Corte Suprema. .¿Significa esto, sin embargo, que puede acudir se al recurso de certiorari? No obstante el loa-ble esfuerzo que hace el abogado del .peticionario para con-vencernos de que debemos expedir el auto, no autorizándolo expresamente la Ley núm. 10 de 1917, supra, la pregunta tiene que ser contestada en la negativa.
Dada la importancia de la cuestión legal envuelta en este caso, no creimos conveniente desestimar la petición con un no ba lugar escueto como lo hubiésemos hecho en un caso co-rriente; debiendo entenderse, sin embargo, que la denega-ción del auto no implica, en forma alguna, que estemos con-formes con la doctrina establecida por el Tribunal Supremo *295de Nevada y adoptada por la corte inferior, cuestión sobre la cual pasaremos cuando se nos someta en nn caso apropiado.

Por las razones expuestas, no ha lugar a expedir el ando solicitado.